Felton, Chief Judge.
1. Where a motion for a new trial is based on the grounds of newly discovered evidence which allegedly was not cumulative or impeaching and which was likely' to produce a different verdict at a new trial, and no brief of evidence accompanied the motion, the trial judge did not abuse his discretion in denying the motion. McCoy v. State, 193 Ga. 413 (18 S. E. 2d 684).
2. “The usual general certificate of the trial judge, approving as true all statements of fact contained in a special ground of a motion for a new trial, will be construed by this court as approving as true only such statements in the ground as are purely statements of fact, and not as so approving other allegations therein, which, although stated as facts, should properly be construed as mere conclusions of the movant, based upon facts set forth in the ground.” Humphrey v. State, 24 Ga. App. 22 (1) (99 S. E. 714); Rewis v. State, 27 Ga. App. 258 (2) (108 S. E. 62).
The court did not err in denying the amended motion for a new trial.

Judgment affirmed.


Quillian and Nichols, JJ., concur.